Case: 2:20-cv-00267-SDM-EPD Doc #: 26 Filed: 06/17/20 Page: 1 of 6 PAGEID #: 317




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Sbarro Franchise Co., LLC, et al.,            )   Case No. 2:20-cv-00267-SDM-EPD
                                              )
              Plaintiffs,                     )   Judge Sarah D. Morrison
                                              )
-vs-                                          )   Magistrate Elizabeth Preston Deavers
                                              )
Pizza Partners Operations, LLC, et al.,       )   PLAINTIFFS’ MOTION
                                              )   FOR DEFAULT JUDGMENT
              Defendants.                     )
                                              )   Peter R. Silverman (SBN 0001589)
                                              )   Michael A. Snyder (SBN 0069425)
                                              )   Marcus A. Miller (SBN 0096597)
                                              )   SHUMAKER, LOOP & KENDRICK, LLP
                                              )   1000 Jackson Street
                                              )   Toledo, Ohio 43604-5573
                                              )   Telephone: 419.241.9000
                                              )   Facsimile: 419.241.6894
                                              )   E-Mail: psilverman@shumaker.com
                                              )           msnyder@shumaker.com
                                              )           mmiller@shumaker.com
                                              )
                                              )   Attorneys for Plaintiffs

                                          *   *   *

       Pursuant to Fed. R. Civ. P. 55, Plaintiffs, Sbarro Franchise Co., LLC, Sbarro, LLC,

and Sbarro America, Inc. (collectively, “Sbarro Group”), move for a Default Judgment

against Defendants, Pizza Partners Operations, LLC, Ft. Myers Pizza Partners, LLC, Port

Charlotte Pizza Partners, LLC, Tampa Pizza Partners, LLC, Pensacola Pizza Partners,

LLC, and Joseph Candito (collectively, “Defendants”), for failing to move, plead or

otherwise respond to the Sbarro Group’s Complaint For Damages and Declaratory Relief

(“Complaint”) within the time provided for by Fed. R. Civ. P. 12(a)(1).             Upon
Case: 2:20-cv-00267-SDM-EPD Doc #: 26 Filed: 06/17/20 Page: 2 of 6 PAGEID #: 318




information and belief, no Defendant is a minor or an incompetent person and has not

made known a claim of any rights under the Servicemembers Civil Relief Act, 50 U.S.C.

§533. (See Declaration of Peter R. Silverman, ¶¶ 2-5, attached as Exhibit A.)

        Defendants’ failure to respond to the Complaint constitutes an admission to each

and every averment contained in the Complaint.             Accordingly, Defendants have

admitted to the validity and breaches of the Franchise Agreements, Subleases, and the

guarantee, as described in the Complaint. The Sbarro Group, therefore, respectfully

request the Clerk or this Court to enter a judgment for:

       Sbarro Franchise Co., LLC against Defendants, jointly and severally, in the
        amount of $68,632.90;

       Sbarro America, Inc. against Defendant Port Charlotte Pizza Partners, LLC for
        $62,816.34;

       Sbarro, LLC against Defendant Ft. Myers Pizza Partners, LLC for $51,679.35;

       Sbarro, LLC against Tampa Pizza Partners, LLC for $66,060.02; and

       A declaration that the Subleases are terminated, and that Defendants, Ft. Myers
        Pizza Partners, LLC, Port Charlotte Pizza Partners, LLC, and Tampa Pizza
        Partners, LLC, have relinquished all interest in the Restaurants, the Restaurant
        premises, and the Leases (as those terms are defined in the Complaint), to
        Sbarro Franchise Co., LLC and Sbarro, LLC.

        As explained in the Memorandum in Support, the above damages are a clearly

ascertainable, liquidated amount. (See generally Affidavit of Mark Inzetta, attached as

Exhibit B.)

Dated: June 17, 2020                     Respectfully submitted

                                         /s/ Peter R. Silverman
                                         Peter R. Silverman (SBN 0001589)
                                         Michael A. Snyder (SBN 0069425)
                                         Marcus A. Miller (SBN 0096597)
                                         SHUMAKER, LOOP & KENDRICK, LLP

                                         Attorneys for Plaintiffs


                                            2
Case: 2:20-cv-00267-SDM-EPD Doc #: 26 Filed: 06/17/20 Page: 3 of 6 PAGEID #: 319




                           MEMORANDUM IN SUPPORT

       Plaintiffs, Sbarro Franchise Co., LLC (“Sbarro Franchise”), Sbarro, LLC, and

Sbarro America, Inc. (“Sbarro America”) (collectively, “Sbarro Group”), move this Court

for Default Judgment against Defendants, Pizza Partners Operations, LLC (“Pizza

Partners”), Ft. Myers Pizza Partners, LLC (“Ft. Myers PP”), Port Charlotte Pizza

Partners, LLC (“Port Charlotte PP”), Tampa Pizza Partners, LLC (“Tampa PP”),

Pensacola Pizza Partners, LLC (“Pensacola PP”) and Joseph Candito (“Candito”)

(collectively, “Defendants”), for failing to move, plead or otherwise respond to Sbarro

Group’s Complaint For Damages and Declaratory Relief (“Complaint”) within the time

provided for by Civil Rule 12(a)(1).

       The Sbarro Group commenced this action on January 17, 2020. The Sbarro

Group attempted service on each Defendant by certified mail. Summons was returned

unexecuted as to Pizza Partners on April 6, 2020 [ECF No. 12], and on April 7, 2020

summons was returned unexecuted as to the remaining Defendants, Candito, Ft. Myers

PP, Pensacola PP, Port Charlotte PP, and Tampa PP [ECF No. 13]. On April 8, 2020, the

Clerk filed a Certificate of Mailing indicating that a summons and copy of the Complaint

were sent by ordinary mail service to all Defendants. [ECF No. 14.] Thus, service on

Defendants was complete on April 8, 2020, and Defendants’ responsive pleadings were

due on April 29, 2020. [ECF No. 19.]

       Defendants failed to move, plead, or otherwise respond to the Sbarro Group’s

Complaint. The Sbarro Group filed its Amended Application for Entry of Default [ECF

No. 24] on June 12, 2020. The clerk filed an Entry of Default as to all Defendants on June

15, 2020. [ECF No. 25.] Defendants, therefore, are in default under Civil Rule 12(a).

       Fed. R. Civ. P. 8(b)(6) provides that each averment contained in the Complaint



                                            3
Case: 2:20-cv-00267-SDM-EPD Doc #: 26 Filed: 06/17/20 Page: 4 of 6 PAGEID #: 320




has been admitted by Defendants’ failure to move, plead, or otherwise respond to the

Summons and Complaint. By reason of their defaults, Defendants have admitted to the

validity and breach of the Franchise Agreement, Subleases, and guarantee, as described

in the Complaint. Accordingly, judgment by default is warranted under Civil Rule 55(b).

        As the Complaint and Affidavit of Mark Inzetta (attached as Exhibit B)

demonstrates, the amount of the Sbarro Group’s damages is clearly ascertainable and is

liquidated in the total amount of $249,188.61. (See generally Affidavit of Mark Inzetta

(“Inzetta Aff.”).) This amount includes $68,632.90 of unpaid Continuing Royalties

under the Franchise Agreements, which all Defendants are liable for. (Inzetta Aff., ¶¶ 6–

9.) The damages amount also includes 180,555.71 in unpaid Base Rent and Additional

Rent under the Subleases, broken down as follows: Port Charlotte PP is liable to Sbarro

America for $62,816.34 of unpaid Base Rent and Additional Rent; Ft. Myers PP is liable

to Sbarro, LLC for $51,679.35 of unpaid Base Rent and Additional Rent; and Tampa PP

is liable to Sbarro, LLC for $66,060.02 in unpaid Base Rent and Additional Rent.

(Inzetta Aff., ¶¶ 10–15.)

        Because the Sbarro Group’s damages are clearly ascertainable and liquidated, no

hearing on damages is required before granting judgment in the liquidated amount.

Brinager v. JAO Distributors, Inc., No. 1:14-CV-252, 2014 WL 3689147, at *1 (S.D. Ohio

July 23, 2014)

        Based upon the foregoing, Plaintiffs respectfully request default judgment as

follows:

       For Sbarro Franchise Co., LLC against Defendants, jointly and severally, in the
        amount of $68,632.90 for Continuing Royalties;

       For Sbarro America, Inc. against Defendant Port Charlotte Pizza Partners, LLC
        for $62,816.34 for unpaid Base Rent and Additional Rent;



                                           4
Case: 2:20-cv-00267-SDM-EPD Doc #: 26 Filed: 06/17/20 Page: 5 of 6 PAGEID #: 321




      For Sbarro, LLC against Defendant Ft. Myers Pizza Partners, LLC for $51,679.35
       for unpaid Base Rent and Additional Rent;

      For Sbarro, LLC against Tampa Pizza Partners, LLC for $66,060.02 for unpaid
       Base Rent and Additional Rent; and

      A declaration that the Subleases are terminated, and that Defendants, Ft. Myers
       Pizza Partners, LLC, Port Charlotte Pizza Partners, LLC, and Tampa Pizza
       Partners, LLC, have relinquished all interest in the Restaurants, the Restaurant
       premises, and the Leases (as those terms are defined in the Complaint), to
       Sbarro Franchise Co., LLC and Sbarro, LLC.



Dated: June 17, 2020                   Respectfully submitted


                                       /s/ Peter R. Silverman
                                       Peter R. Silverman (SBN 0001589)
                                       Michael A. Snyder (SBN 0069425)
                                       Marcus A. Miller (SBN 0096597)
                                       SHUMAKER, LOOP & KENDRICK, LLP

                                       Attorneys for Plaintiffs




                                          5
Case: 2:20-cv-00267-SDM-EPD Doc #: 26 Filed: 06/17/20 Page: 6 of 6 PAGEID #: 322




                           CERTIFICATE OF SERVICE

      I certify that on June 17, 2020, I served a copy of the foregoing by U.S. mail on

the following:


       Joseph Candito                                Tampa Pizza Partners, LLC
       2550 10th Street                              2626 Tamiami Trail E
       Naples, Florida 34103                         Naples, Florida 34112

       Pensacola Pizza Partners, LLC                 Pizza Partners Operations, LLC
       2626 Tamiami Trail E                          2626 Tamiami Trail E
       Naples, Florida 34112                         Naples, Florida 34112

       Ft. Myers Pizza Partners, LLC                 Port Charlotte Pizza Partners, LLC
       2626 Tamiami Trail E                          2626 Tamiami Trail E
       Naples, Florida 34112                         Naples, Florida 34112


                                       /s/ Peter R. Silverman
                                       Peter R. Silverman (SBN 0001589)
                                       Michael A. Snyder (SBN 0069425)
                                       Marcus A. Miller (SBN 0096597)
                                       SHUMAKER, LOOP & KENDRICK, LLP

                                       Attorneys for Plaintiffs




                                          6
